Title: From John Adams to James Warren, 19 June 1777
From: Adams, John
To: Warren, James


     
      Dear sir
      Philadelphia June 19. 1777
     
     Yours of the 5th. instant is before me. It may be very true, that your Regiments are as full, as those of any other State, but none of yours were So early in the Field—and We must, not flatter ourselves with the Reflections that ours are as full as others. When many Daughters do virtuously We must excell them all. We are the most powerfull State. We are so situated as to obtain the best Intelligence:—We were first in this Warfare: and therefore We must take the Lead, and set the Example. The others will follow.
     The Armies at Ti and in the Jersies begin to be very respectable: but not one half so numerous as they ought to be. We must not remit our Exertions.
     You must not decline your Appointment to the Navy Board. If you should, I know not who will succeed. Congress have passed no order for a constant Residence at Boston. No doubt the most of your Time will be taken up at Boston, but you need not renounce your Native Town and County. It is a Board of very great Importance. I hope your Commissions and Instructions will be soon forwarded. The Cause of their Delay, so long is the Same, I Suppose, that has retarded all other marine Affairs. Causes, which it would be thought invidious to explain.
     I am very sorry to see in the Papers, the appearance of Disunion between the General Court and the Town of Boston, and to learn from private Letters, that there are Divisions between the Eastern and Western Part of our Commonwealth. I wish to know, the Run of the Instructions from the Towns, on the subject of a Constitution, and whether you are in a Way to frame one. Surely the longer this Measure is delayed, the more difficult it will be to accomplish. The Rage of Speculation, Improvement and Refinement is unbounded, and the longer it is suffered to indulge itself the wilder it will grow.
     I am much mortified that our State have neglected so long, to Number their Regiments, and to send Us a List of them and of all their officers. We loose one half the Reputation, that is due to Us, for Want of a little Method and Regularity, in Business.
     We are much embarrassed here, with foreign Officers. We have three capital Characters here. Monsr. De Coudray, General Conway, and Monser De la Balme. These are great and learned Men. Coudray is the most promising Officer in France. Coudray is an Officer of Artillery, Balme of Cavalry, and Conway of Infantry. Coudray has cost Us dear. His Terms are very high, but he has done Us such essential service in France, and his Interest is so great and so near the Throne, that it would be impolitick, not to avail ourselves of him.
     
     I live here at an Expence, that will astonish my Constituents, and expose me, I fear to Reflections. I Spend nothing myself. I keep no Company. And I live as Simply, as any Member of your House, without Exception. But my Horses are eating their Heads off. And my own and servants Board are beyond any Thing you can conceive. I would have sold my Horses and sent home my servant, but We have been every Moment in Expectation of the Enemy to this Town, which would oblige me to move and in that Case such Confusion would take Place and Such a Demand for Horses to remove Families and Effects into the Country that I should not be able to obtain one to ride fifty Miles for Love nor Money.
     I have not made, and I cant make an exact Computation but I dont believe, my bare Expences, here, if I should stay with my servant and Horses the whole Year will amount to less than two Thousand Dollars. If my Constituents are Startled at this, I cannot help it, they must recall me.
     We are in hourly Expection of momentous Intelligence, from every Quarter. Heaven grant it may be prosperous and pleasing.
    